11. Common rules for air transport services (vote)
- Report: Degutis
- Following the approval of the Commission's proposal.
(FR) Mr President, I should simply like to draw the translation services' attention to the quality of the French translation. The French word for supervision is supervision, and not contrôle or surveillance, hedge funds are fonds alternatifs and parliamentary committee is commission parlementaire.
We take good note of those corrections for the sake of the purity of the French language.